      Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 1 of 25
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 17, 2020
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

WALEED BIN AL-QARQANI, et al,                §
                                             §
          Plaintiffs,                        §
VS.                                          § CIVIL ACTION NO. 4:18-CV-1807
                                             §
ARAB AMERICAN OIL COMPANY, et                §
al,                                          §
                                             §
          Defendants.                        §

                        MEMORANDUM OPINION AND ORDER

         This is a proceeding to enforce a foreign arbitration award under the United

Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards of

June 10, 1958 (“the Convention”). (Dkt. 77 at p. 2) Before the Court is Petitioners’

Second Amended Petition for Enforcement of Foreign Arbitral Award against

Respondent Saudi Arabian Oil Company (“Saudi Aramco”). (Dkt. 108) The parties have

compiled and presented an extensive record and thorough briefing on the relevant issues,

and the Court has reviewed all the parties’ filings and documents submitted in the record.

         The record establishes that, over the strenuous objections of the parties to an

arbitration agreement, Petitioners, who are nonsignatories to this agreement, used the

agreement to arbitrate a dispute that fell outside of the scope of the agreement. The

arbitration proceeding was conducted in direct contravention of the agreement’s explicit

procedural terms and was so riddled with irregularities that it resulted in criminal

convictions for several of the arbitrators involved. For the reasons discussed in greater




1 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 2 of 25




detail below, the Court will not confirm the arbitration award and Petitioners’ motion

(Dkt. 108) is DENIED.

                      FACTUAL AND PROCEDURAL BACKGROUND

         The petitioners claim to be “the private landowner and titleholders of plots of rich

oil land located in Ras Tourna, Saudi Arabia.” (Dkt. 77 at p. 4) They have initiated two

proceedings, this case and a case in the Northern District of California (“the California

case”), to confirm and enforce an $18 billion arbitration award that they obtained in

Egypt against “Chevron Company of USA, Chevron Saudi Arabia1 and Aramco” in 2015.

(Dkt. 77 at pp. 3–4; Dkt. 77-2 at p. 6) The petitioners contend that an arbitral panel

properly found that they own land on which the oil companies are conducting operations

and that the oil companies owe the petitioners “rental value” for use of that land. (Dkt. 77

at p. 3) The claimed basis for the arbitral panel’s jurisdiction is an arbitration clause

contained in an agreement executed in 1933 (“the 1933 agreement” or “the Saudi Arabian

Concession”) by the Saudi Arabian government (“the Government”) and Standard Oil

Company of California (“SoCal”) under which the Government gave SoCal “the absolute

right for a period of sixty years” to, among other things, search for oil in Saudi Arabia.

(Dkt. 77-1 at p. 3) The arbitration clause was Article 31 of the 1933 agreement. (Dkt. 77-

1 at pp. 16–17)




1
 The Court will collectively refer to all companies with “Chevron” in their names as “the
Chevron entities.” The Chevron entities were the respondents in the California case.


2 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 3 of 25




         According to the petitioners’ translation of the 1933 agreement,2 the arbitration

clause stated:

                 Should any doubt, difficulty or difference arise between the Government
                 and the Company in interpreting this Agreement, the execution thereof or
                 the interpretation or execution of any of it or with regard to any matter that
                 is related to it or the rights of either of the two parties or the consequences
                 thereof, and the two parties fail to agree on the settlement of the same in
                 another way, then the issue shall be referred to two arbitrators with each
                 party appointing one of the two arbitrators and with the two arbitrators
                 appointing an umpire prior to proceeding to arbitration. Each party shall
                 appoint its arbitrator within thirty days of the date of the application made
                 to it in writing by the other party. Should the two arbitrators fail to appoint
                 the umpire, then the Government and the Company shall at that point

2
  The parties agree that the 1933 agreement was signed in two iterations, one in Arabic and one
in English. (Dkt. 111 at pp. 40–41; Dkt. 119 at pp. 26–27) The petitioners concede that they have
not provided the English-language version and have instead provided an English translation of
the Arabic-language version. (Dkt. 119 at pp. 26–27) Saudi Aramco does not agree that the
translation is accurate. (Dkt. 111 at p. 12) The petitioners’ translation of the 1933 agreement
notably stipulates that “the English version shall prevail”—and, again, the Court does not have
the English version—if there is “a difference on the interpretation relating to the Company’s
obligations[.]” (Dkt. 77-1 at p. 18) The Court finds that, under these circumstances, the
petitioners’ failure to provide the original or a duly certified copy of the English-language
version of the 1933 agreement warrants the denial of this petition under Article IV of the
Convention, which allows a petitioner to rely on a translation to prove up the pertinent arbitration
agreement only “[i]f the . . . agreement is not made in an official language of the country in
which the award is relied upon[.]” See 21 U.S.T. at 2519–20. Judge White of the Northern
District of California, after examining the same documents that the petitioners presented to this
Court, concluded in the California case that denial was required under Article IV. Al-Qarqani v.
Chevron Corp., No. 4:18-CV-3297, 2019 WL 4729467, at *5 (N.D. Cal. Sept. 24, 2019). Judge
White’s holding that a failure to comply with Article IV of the Convention mandates denial of a
petition to enforce an arbitration award is persuasive and supported by caselaw. See China
Minmetals Materials Import and Export Company, Ltd. v. Chi Mei Corp., 334 F.3d 274, 293–94
(3d Cir. 2003) (Alito, J., concurring) (“The better reading of Article IV—which comports with
fundamental principles of arbitration—requires that the party seeking enforcement both (1)
supply a document purporting to be the agreement to arbitrate the parties’ dispute and (2) prove
to the court where enforcement is sought that such document is in fact an ‘agreement in writing’
within the meaning of Article II, Section 2. In the present case, accordingly, [the petitioner] was
required to demonstrate to the District Court that an officer of [the respondent] signed the
purported nickel contracts.”). Nevertheless, the Court will proceed to address this petition under
the assumption that the petitioners’ translation is accurate and sufficient to satisfy Article IV of
the Convention. Assuming the accuracy and sufficiency of their translation, the petitioners still
do not prevail.


3 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 4 of 25




               appoint an umpire by consent and should both of them fail to agree, then
               they should apply to the President of the Permanent International Court of
               Justice to appoint an umpire. The award passed by the two arbitrators in the
               case shall be final. However, if they failed to agree, then the award of the
               arbitrators in the case shall be final.3 As regards the place of arbitration, the
               two parties shall agree on it and if they failed to agree to that then it shall be
               in the Hague (Holland).
               Dkt. 77-1 at pp. 16–17.

         The 1933 agreement defined “the Government” as “the Government of Saudi

Arabia” and defined “the Company” as “Standard Oil of California Company[.]” (Dkt.

77-1 at p. 3) The 1933 agreement specified that it was an “[a]greement . . . between the

Government and the Company[.]” (Dkt. 77-1 at p. 3) No other party was included in the

agreement, except that: (1) SoCal could “assign its rights or obligations specified in this

Agreement” with the Government’s consent; and (2) SoCal could “transfer its rights and

obligations provided for in this agreement to a company to be set up by it for this project

after notifying the Government of the same.” (Dkt. 77-1 at pp. 3, 17) It is undisputed that

the petitioners are nonsignatories to the 1933 agreement. It is further undisputed that

Saudi Aramco, which did not exist in 1933, is a nonsignatory to the 1933 agreement.

         In claiming the right to invoke the arbitration provisions of the 1933 agreement,

the petitioners argue that the arbitration provisions were incorporated into a separate

agreement signed sixteen years later by the petitioners’ ancestors and a subsidiary of
3
  This sentence is difficult to comprehend in the context of the arbitration clause and may be a
mistranslation; it seems that the phrase “award of the arbitrators” should read “award of the
umpire.” Elsewhere in the record, this part of the arbitration clause is quoted as using the term
“deciding arbitrator” instead of the term “umpire” and saying that “[t]he ruling of the two
arbitrators shall be considered absolute; if they do not agree among themselves in opinion, then
the ruling of the deciding arbitrator shall be considered final.” (Dkt. 111-4 at pp. 113–14) The
possible mistranslation has no effect on the Court’s reasoning but does help illustrate why the
English version of the 1933 agreement is required to sufficiently prove up the agreement to
arbitrate under Article IV of the Convention.


4 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 5 of 25




SoCal. Under Article 25 of the 1933 agreement, the Government authorized SoCal “to

obtain from the owner of the land the surface rights of the lands which the Company

deem[ed] necessary for use in its works pertaining to this project, provided that the

Company [was required to] pay to the occupant of the lands an allowance in

consideration for abandoning the use of such lands.” (Dkt. 77-1 at p. 14) In 1949, the

petitioners’ ancestors transferred land rights to a SoCal subsidiary, Arabian American Oil

Company (“Aramco”),4 as part of the petroleum exploration project. (Dkt. 77-3) The

transfer was memorialized in a deed (“the 1949 deed”). (Dkt. 77-3) The petitioners

contend that the following language from the 1949 deed incorporated the arbitration

provisions of the 1933 agreement:

              For the good and valuable consideration to be paid to us, we the
              undersigned, for our property under the Deed No. 124, in connection with
              the Plots of Land stated in such Deed, we hereby give and transfer, each for
              himself and on behalf of his heirs, guardians and lawful representatives, to
              the Arab American Oil Company, being the Company referred to in the
              said Deed, its successor and whomever it appoints, the right to use and
              occupy the mentioned Plots of Land, for the purposes of the Saudi Arabian
              Concession,5 concluded on 4 Safar 1352 H., corresponding to 29 July 1933
              G. and any additional agreements that may be annexed thereto. We hereby
              declare and affirm that the rights of the said Company, as to using and
              occupying the said Plots of Land, are based on the requirements of Article
              (25) of the said Concession, and we hereby further agree to safeguard the
              said Company, its successors and whomever it may appoint, against all
              claims, in the past, at present and in future, by any person claiming
              ownership or interest in any one of the said Plots of Land.
              Dkt. 77 at p. 6; Dkt. 77-3 at p. 6.



4
  SoCal assigned the 1933 agreement to a subsidiary, California Arabian Standard Oil Company,
which changed its name to Arabian American Oil Company. (Dkt. 111-2 at pp. 27–31)
5
  The parties agree that the reference to the “Saudi Arabian Concession” is a reference to the
1933 agreement. (Dkt. 77 at p. 6; Dkt. 111 at p. 13)


5 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 6 of 25




         The 1949 deed made no explicit reference to either arbitration or Article 31 of the

1933 agreement.

         During the decades after the execution of the 1949 deed, the Government began

buying Aramco’s assets. (Dkt. 111-1 at pp. 136, 140) By 1988, the Government had

bought all of Aramco’s assets and had created Saudi Aramco. (Dkt. 111-1 at pp. 136,

140, 159, 161) Aramco dissolved in 1990. (Dkt. 111-1 at pp. 175, 205)

         In 2011, more than sixty years after the execution of the 1949 deed, the petitioners

initiated legal proceedings against Saudi Aramco in the Saudi Arabian courts, contending

that the 1949 deed memorialized a lease, not a sale. (Dkt. 111-1 at pp. 13–14, 243–44,

296–97) The petitioners’ characterization of the 1949 transaction as a lease rather than a

sale provides the foundation for their contentions that they now own the land discussed in

the 1949 deed and that Saudi Aramco and the Chevron entities owe the petitioners “rental

value” for the period beginning at the time the 1933 agreement expired. (Dkt. 77 at p. 3)

A Saudi Legal Committee and the President of the Council of Ministers rejected the

petitioners’ claim and found that the 1949 deed memorialized a sale. (Dkt. 111-1 at pp.

13–14, 243–44, 296–97) The proceedings determined that the Government, which had

long since bought all of Aramco’s assets, owned the land discussed in the 1949 deed.

(Dkt. 111-1 at pp. 13–14, 243–44, 296–97)

         The petitioners then initiated an arbitration proceeding in Egypt against Saudi

Aramco and the Chevron entities using an entity called the International Arbitration

Center (“IAC”). After receiving notice of the arbitration from the IAC, Saudi Aramco

wrote a letter to the IAC saying that it would not participate. (Dkt. 128-4 at p. 140) In its


6 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 7 of 25




letter, Saudi Aramco “reject[ed] the arbitration” as “null and void in [its] entirety.” (Dkt.

128-4 at p. 140) Saudi Aramco stated in its letter that it had no arbitration agreement with

the petitioners and that the land discussed in the 1949 deed belonged to the Government.

(Dkt. 128-4 at p. 140) In a letter of their own, the Chevron entities also objected to the

arbitration and argued that no valid arbitration agreement between them and the

petitioners existed, though the Chevron entities, “as a precautionary measure,” nominated

an arbitrator. (Dkt. 111-4 at p. 37) Over these protests, the petitioners pushed forward

with the IAC arbitration in Egypt.

         Even setting aside the fact that every single respondent vigorously objected to the

proceeding and denied the existence of any arbitration agreement, the IAC arbitration

progressed in a manner that can only be described as concerning. At least three arbitrators

resigned during the proceeding, with two of them doing so via a joint letter that expressed

a “lack of confidence in the ability of [the IAC] to be entrusted with the administration of

the required arbitration.” (Dkt. 77-2 at pp. 9–17; Dkt. 111-4 at p. 53) Remarkably, one of

the arbitrators who signed the joint resignation letter expressing a lack of confidence in

the IAC had been selected by the IAC on behalf of the petitioners. (Dkt. 77-2 at p. 9; Dkt.

111-4 at p. 53) At least seven different arbitrators ultimately participated in the

proceeding at one point or another, and at least three different combinations of arbitrators

filled the three seats on the arbitration panel. (Dkt. 77-2 at pp. 9–17) The disjointed

proceeding produced a disjointed result: the tribunal issued an opinion holding that it

lacked jurisdiction over the dispute, then, with different members, reopened the

arbitration and issued a second opinion holding not only that it had jurisdiction but that


7 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 8 of 25




the petitioners were entitled to $18 billion. (Dkt. 77-2; Dkt. 111-4 at pp. 104–15) Perhaps

most telling, the second opinion also held that the IAC itself was entitled to “arbitration

fees” totaling 1/8 of one percent “of the total value of the Claims of the [petitioners]”—

about $23 million. (Dkt. 77-2 at p. 35)

         The second opinion, and in particular the IAC’s award of a staggeringly large fee

to itself, attracted the attention of Egyptian prosecutors, who concluded that the second

opinion was part of a “criminal plan” to “obtain the arbitration fees, representing a

percentage of the award[.]” (Dkt. 111-3 at pp. 87, 105–06) An Egyptian court convicted

two IAC administrators and three arbitrators of fraud, forgery, and similar crimes for

their roles in reopening the arbitration and issuing the $18 billion award. (Dkt. 111-3 at

pp. 203–15) The Egyptian court found that, “[d]espite the fact that an award definitively

ending the fabricated case—which concluded that the Arbitration Tribunal did not have

jurisdiction to hear it—had already been issued, the [IAC administrators and arbitrators]

nevertheless insisted on issuing [a] falsified award” with the aim of “fabricat[ing] a proof

of debt against the . . . companies in order to misappropriate their assets.” (Dkt. 111-3 at

pp. 203–04)

         It is not surprising that the petitioners’ quest to confirm their award has thus far

come up empty. Two federal district judges have examined the award, and neither

confirmed it. The California case, in which the petitioners named various Chevron

entities as respondents, has been dismissed in its entirety by Judge White of the Northern

District of California and is on appeal before the Ninth Circuit. See Al-Qarqani v.

Chevron Corp., No. 4:18-CV-3297, 2019 WL 4729467 (N.D. Cal. Sept. 24, 2019); see


8 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 9 of 25




also Ninth Circuit Docket Number 19-17074. In this case, in which the petitioners

originally named Aramco Services Company (“ASC”) and Aramco as respondents, Judge

Miller of the Southern District of Texas granted ASC’s motion to dismiss because “ASC

is not bound to the arbitration agreement and none of the theories to bind a nonsignatory

apply.” (Dkt. 47 at p. 7) The dismissal rulings by Judge Miller and Judge White left as

the lone remaining named respondent Aramco, which, as Judge Miller noted, dissolved

25 years before the arbitration proceeding at issue. (Dkt. 47 at p. 1) This case was then

reassigned to the undersigned judge.

         Since Aramco has not existed for decades, the petitioners sought leave from the

Court to amend their petition to name Saudi Aramco as a respondent. (Dkt. 50 at p. 14)

The Court granted leave to amend. (Dkt. 55)

                               THE NEW YORK CONVENTION

         United States District Courts have federal question jurisdiction over petitions to

confirm awards under the Convention. See 9 U.S.C. § 203; see also 28 U.S.C. §1331. The

text of the Convention is contained at pages 2517 to 2566 of Volume 21 of a United

States Department of State publication entitled United States Treaties and Other

International Agreements. See 21 U.S.T. 2517. The legislation implementing the

Convention is contained in Chapter 2 of the Federal Arbitration Act (“the FAA”). GE

Energy Power Conversion France SAS, Corp. v. Outokumpu Stainless USA, LLC, 140 S.

Ct. 1637, 1644 (2020).

         An action to confirm an international arbitration award is not “an ordinary civil

action” but “a summary procedure in the nature of federal motion practice[.]” Imperial


9 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 10 of 25




Ethiopian Government v. Baruch-Foster Corp., 535 F.2d 334, 335, 337 & n.2 (5th Cir.

1976). “The court shall confirm the award unless it finds one of the grounds for refusal or

deferral of recognition or enforcement of the award specified in the said Convention.” 9

U.S.C. § 207. The Court has examined the evidence in the record and will not confirm the

IAC arbitration award. The Court finds that the following three grounds for refusal to

confirm exist:

          (1) There was no agreement to arbitrate between the petitioners and Saudi

             Aramco;

          (2) The question of whether the 1949 deed memorialized a lease or a sale fell

             outside the scope of the arbitration clause invoked by the petitioners; and

          (3) The IAC proceeding did not conform to the procedures outlined in the

             arbitration clause invoked by the petitioners.

          A. The Court will not confirm the petitioners’ award because there was no
             agreement to arbitrate between the petitioners and Saudi Aramco.

          In United States federal courts, the absence of a valid agreement to arbitrate is a

ground for refusing to confirm an arbitration award under the Convention. In re

Arbitration between Exceed International Limited v. DSL Corp., No. 4:13-CV-2572,

2014 WL 1761264, at *4–5 (S.D. Tex. Apr. 30, 2014) (Atlas, J.) (discussing Sarhank

Group v. Oracle Corp., 404 F.3d 657, 662 (2d Cir. 2005); China Minmetals Materials

Import and Export Company, Ltd. v. Chi Mei Corp., 334 F.3d 274, 286 (3d Cir. 2003);

and VRG Linhas Aereas S.A. v. MatlinPatterson Global Opportunities Partners II, L.P.,

717 F.3d 322, 325 (2d Cir. 2013)). That ground for refusal is found in Article V(2) of the



10 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 11 of 25




Convention, which provides that a United States federal court is not required to confirm

an award when the subject matter of the parties’ difference is not capable of settlement by

arbitration under United States law or when enforcement would be contrary to the public

policy of the United States. Id.; see also Article V(2) of the Convention, 21 U.S.T. at

2520 (“Recognition and enforcement of an arbitral award may also be refused if the

competent authority in the country where recognition and enforcement is sought finds

that . . . [t]he subject matter of the difference is not capable of settlement by arbitration

under the law of that country . . . or . . . [t]he recognition or enforcement of the award

would be contrary to the public policy of that country.”). Under United States law, a valid

agreement to arbitrate is a prerequisite for an enforceable arbitration award; and the

enforcement of an arbitration award when there was no valid agreement to arbitrate is

contrary to the public policy of the United States. Exceed, 2014 WL 1761264 at *4–5.

          Here, there was no agreement to arbitrate. The petitioners rely on the arbitration

provisions of the 1933 agreement to establish the existence of an arbitration agreement

between them and Saudi Aramco. It is undisputed that the petitioners and Saudi Aramco

are nonsignatories to the 1933 agreement. Although nonsignatories can, under certain

circumstances, enforce and be bound by arbitration agreements, the petitioners here

cannot enforce the arbitration provisions of the 1933 agreement, even assuming that

Saudi Aramco is bound by those provisions.

          As a preliminary matter, the Court notes that Chapter 1 of the FAA applies to

proceedings that are brought under Chapter 2 to the extent that Chapter 1 is not in conflict

with Chapter 2 or the Convention. GE Energy, 140 S. Ct. at 1644; see also 9 U.S.C. §


11 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 12 of 25




208. Chapter 1 and Chapter 2 are not in conflict on the question of whether a

nonsignatory to an arbitration agreement, like petitioners and Saudi Aramco here, can

invoke or be bound by that agreement. Todd v. Steamship Mutual Underwriting

Association (Bermuda) Limited, 601 F.3d 329, 334–35 & n.10 (5th Cir. 2010). Rather, “in

both FAA and Convention cases, courts have largely relied on the same common law

contract and agency principles to determine whether nonsignatories must arbitrate[.]

Consequently, . . . cases discussing whether nonsignatories can be compelled to arbitrate

under the FAA are relevant for this case governed by the New York Convention.” Id. at

334–35.

          “The federal policy favoring arbitration does not apply to the determination of

whether there is a valid agreement to arbitrate between the parties.” Morrison v. Amway

Corp., 517 F.3d 248, 254 (5th Cir. 2008) (quotation marks omitted). Moreover,

“[a]rbitration agreements apply to nonsignatories only in rare circumstances.” Bridas

S.A.P.I.C. v. Government of Turkmenistan, 345 F.3d 347, 358 (5th Cir. 2003). So,

“[w]here the very existence of any agreement is disputed, it is for the courts to decide at

the outset whether an agreement was reached, applying state-law principles of contract.”

Will-Drill Resources, Inc. v. Samson Resources Company, 352 F.3d 211, 218 (5th Cir.

2003). “Courts addressing whether a non-signatory can enforce an arbitration agreement

are guided by traditional principles of state law, which allow a contract to be enforced by

or against nonparties to the contract through assumption, piercing the corporate veil, alter

ego, incorporation by reference, third-party beneficiary theories, waiver and estoppel.”




12 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 13 of 25




Halliburton Energy Services, Inc. v. Ironshore Specialty Insurance Company, 921 F.3d

522, 531 (5th Cir. 2019) (quotation marks omitted).

          With these bedrock guidelines in mind, the Court will analyze the question of

whether the petitioners can invoke the arbitration provisions of the 1933 agreement using

“Texas law, which is the law of the forum, there having been no showing that the law of

any other arguably more appropriate state materially differs in respect to the present

issue.” Morrison, 517 F.3d at 254; see also Exceed, 2014 WL 1761264 at *6–7 (applying

Texas law in a proceeding to enforce an arbitration award under the Convention). Under

Texas law, “[w]ho is bound by an arbitration agreement is normally a function of the

parties’ intent, as expressed in the agreement’s terms.” Jody James Farms, JV v. Altman

Group, Inc., 547 S.W.3d 624, 633 (Tex. 2018). When addressing the matter of whether

nonsignatories are bound by an arbitration agreement, Texas courts “endeavor to keep

[Texas substantive law] consistent with federal law.” In re Labatt Food Service, L.P., 279

S.W.3d 640, 643 (Tex. 2009). Drawing on federal law, the Texas Supreme Court has

“articulated six scenarios in which arbitration with non-signatories may be required: (1)

incorporation by reference, (2) assumption, (3) agency, (4) alter ego, (5) equitable

estoppel, and (6) third-party beneficiary.” Jody James Farms, 547 S.W.3d at 633; see

also In re Kellogg Brown & Root Inc., 166 S.W.3d 732, 739 (Tex. 2005).

          The petitioners have provided a lengthy discourse on Texas contract law but have

not put forward a viable basis on which they can establish entitlement to enforce the

arbitration provisions of the 1933 agreement. (Dkt. 119 at pp. 11–24) They argue that the

following three principles listed in Jody James Farms allow them to enforce the


13 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 14 of 25




arbitration provisions: incorporation by reference; equitable estoppel; and third-party

beneficiary. (Dkt. 119 at pp. 16–22) The petitioners also argue, citing Labatt, that their

claims are derivative of the Government’s rights. (Dkt. 119 at pp. 22–23) The Court

disagrees with all of the petitioners’ contentions.

                i.     Incorporation by reference

          The first principle allowing nonsignatory enforcement that the petitioners invoke

is incorporation by reference. The petitioners argue that the 1949 deed incorporated the

arbitration provisions of the 1933 agreement through the two references to the 1933

agreement in the following language:

                For the good and valuable consideration to be paid to us, we the
                undersigned, for our property under the Deed No. 124, in connection with
                the Plots of Land stated in such Deed, we hereby give and transfer, each for
                himself and on behalf of his heirs, guardians and lawful representatives, to
                the Arab American Oil Company, being the Company referred to in the
                said Deed, its successor and whomever it appoints, the right to use and
                occupy the mentioned Plots of Land, for the purposes of the Saudi Arabian
                Concession, concluded on 4 Safar 1352 H., corresponding to 29 July 1933
                G. and any additional agreements that may be annexed thereto. We hereby
                declare and affirm that the rights of the said Company, as to using and
                occupying the said Plots of Land, are based on the requirements of Article
                (25) of the said Concession, and we hereby further agree to safeguard the
                said Company, its successors and whomever it may appoint, against all
                claims, in the past, at present and in future, by any person claiming
                ownership or interest in any one of the said Plots of Land.
                Dkt. 77 at p. 6; Dkt. 77-3 at p. 6.

          The Court finds this argument unpersuasive. Under Texas law, a party arguing that

a contract incorporated an arbitration provision from another contract must show

“express incorporation of binding arbitration” and a “clear, unequivocal and

unconditional agreement to arbitrate[.]” Cerveceria Cuauhtemoc Moctezuma S.A. de C.V.



14 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 15 of 25




v. Montana Beverage Co., 330 F.3d 284, 287 (5th Cir. 2003); see also Seale v. Roy M.

Mitchell Contracting Co., 321 S.W.2d 149, 150–51 (Tex. Civ. App.—Austin 1959, writ

ref’d)6 (holding that contracting parties will be deemed to have incorporated the

arbitration provisions of a separate contract “only when the terms of their contract are

clear and certain in showing that they had such intention”). Neither the “Saudi Arabian

Concession” reference nor the more specific reference to Article 25 of the 1933

agreement was sufficient to incorporate the arbitration provisions of the 1933 agreement.

          Take the reference to Article 25. In its entirety, Article 25 read:

                 The Government authorizes to [sic] company to obtain from the owner of
                 the land the surface rights of the lands which the Company deems
                 necessary for use in its works pertaining to this project, provided that the
                 Company shall pay to the occupant of the lands an allowance in
                 consideration for abandoning the use of such lands. However, the amount
                 to be paid to it (occupant) must be fair and based on the benefit which the
                 occupant of the land obtains from it. The Government shall extend to the
                 Company all reasonable assistance in case of difficulties arising out of
                 obtaining the rights from the occupant of the surface of the land. Naturally,
                 the Company shall have no right to obtain the holy sites nor occupy them.
                 Dkt. 77-1 at p. 14.

          Incorporation of this language, which only discusses the acquisition and transfer of

surface rights to land, did not constitute incorporation of any arbitration provisions. The

1933 agreement’s arbitration provisions were contained in Article 31, not Article 25, and

Article 25 of the 1933 agreement did not mention either Article 31 or arbitration. (Dkt.

77-1 at pp. 14, 16–17) Furthermore, the language from the 1949 deed did not mention


6
  The Texas Supreme Court assigned Seale a “writ ref’d” notation, which means that, although
the opinion was issued by an intermediate appellate court, the Texas Supreme Court adopted the
opinion and judgment as its own. In re Smith Barney, Inc., 975 S.W.2d 593, 596 (Tex. 1998). In
other words, Seale has the same precedential weight as an opinion of the Texas Supreme Court.


15 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 16 of 25




either arbitration or Article 31 of the 1933 agreement; and Article 31 of the 1933

agreement did not mention arbitration involving anyone but the Government and SoCal.

(Dkt. 77-1 at pp. 16–17; Dkt. 77-3 at p. 6) The Court finds that these arguments

attempting to link the 1949 deed to Article 31 of the 1933 agreement through a reference

in the 1949 deed to Article 25 of the 1933 agreement cannot establish a “clear,

unequivocal and unconditional agreement to arbitrate” under Texas law. Cerveceria, 330

F.3d at 287.

          The petitioners also cannot rely on the “Saudi Arabian Concession” reference,

meaning the 1949 deed’s statement that it transferred to Aramco “the right to use and

occupy the mentioned Plots of Land, for the purposes of the Saudi Arabian

Concession[.]” (Dkt. 77-3 at p. 6) Read in context, the “Saudi Arabian Concession”

reference was merely another reference to Article 25.

          Seale provides a helpful analogy. In Seale, a contractor argued that a subcontract

incorporated the arbitration provisions of a principal contract, even though the principal

contract only “contained provisions for arbitrating disputes between the [contractor’s

client] and [the contractor.]” Seale, 321 S.W.2d at 149–50. The contractor based his

argument on language in the subcontract providing that the subcontractor would “comply

with all terms and conditions pertaining to his part of the work as contained in the

[principal] contract . . . , as attached to the plans and specifications and made a part of the

contract of which is herein included in this agreement.” Id. at 150 (emphasis removed).

The Seale Court disagreed with the contractor and held that “the only terms and

provisions of the main contract incorporated in the subcontract by its terms were those


16 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 17 of 25




provisions which relate to the performance of the work [the subcontractor] contracted to

do.” Id. at 151. “The arbitration provisions d[id] not fit th[at] classification.” Id.

Accordingly, there was “no clear incorporation of the arbitration provisions of the

principal contract into the subcontract[.]” Id.

          So it is here with the “Saudi Arabian Concession” reference; the reference

incorporated, if anything, only the terms of the 1933 agreement discussing Aramco’s

“right to use and occupy the mentioned Plots of Land”—namely, Article 25. (Dkt. 77-3 at

p. 6) The arbitration provisions of Article 31, which only contained provisions discussing

dispute resolution between the Government and SoCal, were certainly not clearly

included in that reference. The “Saudi Arabian Concession” reference did not

demonstrate a clear incorporation of the 1933 agreement’s arbitration provisions into the

1949 deed.

          Under these circumstances, the 1949 deed’s two references to the 1933 agreement

did not constitute an express incorporation of binding arbitration or a clear, unequivocal,

and unconditional agreement to arbitrate.

                ii.    Equitable estoppel

          The petitioners next argue that they may enforce the arbitration provisions of the

1933 agreement under the principle of equitable estoppel. (Dkt. 119 at pp. 12, 19–21)

Equitable estoppel is a matter of judicial discretion and can be a difficult doctrine to

articulate and apply in the arbitration context. Bridas, 345 F.3d at 360–61 & n.12; see

also Grigson v. Creative Artists Agency, L.L.C., 210 F.3d 524, 531 (5th Cir. 2000)

(Dennis, J., dissenting) (quoting 4 Richard A. Lord, Williston on Contracts § 8.5, at 73


17 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 18 of 25




(4th ed. 1992)) (“[N]early anything can be called estoppel. When a lawyer or a judge

does not know what other name to give for his decision to decide a case in a certain way,

he says there is an estoppel.”). Even so, the caselaw defines two specific theories of

equitable estoppel mentioned by the petitioners: “direct benefits” estoppel and

“intertwined claims” estoppel. (Dkt. 119 at pp. 12, 19–21) “Direct benefits estoppel

applies when a nonsignatory knowingly exploits the agreement containing the arbitration

clause.” Bridas, 345 F.3d at 361–62 (quotation marks omitted). Under the intertwined

claims estoppel theory, “non-signatories can successfully compel arbitration when (1)

they have a close relationship with a signatory to a contract with an arbitration agreement

and (2) the claims are intimately founded in and intertwined with the underlying contract

obligations.” Jody James Farms, 547 S.W.3d at 639 (quotation marks omitted).

          Regardless of the name the petitioners use for it, the Court declines to apply any

equitable estoppel theory here for one fundamental reason: no one has sued the

petitioners on the 1933 agreement. Equitable estoppel theories exist to prevent a “plaintiff

from relying upon the defendants’ status as a nonsignatory to prevent the defendants from

compelling arbitration under the agreement.” Bridas, 345 F.3d at 360 (emphasis on first

two italicized words added); see also Jody James Farms, 547 S.W.3d at 637 (“In the

archetypal direct-benefits case, the party opposing arbitration seeks to enforce the terms

of an agreement with an arbitration clause.”) (emphasis added). Courts applying equitable

estoppel recognize that a “plaintiff cannot, on the one hand, seek to hold the nonsignatory

liable pursuant to duties imposed by the agreement, which contains an arbitration

provision, but, on the other hand, deny arbitration’s applicability because the defendant is


18 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 19 of 25




a nonsignatory.” Bridas, 345 F.3d at 361. That did not happen here; no plaintiff ever

sought to hold the petitioners liable pursuant to duties imposed by the 1933 agreement. In

the 2011 proceedings in the Saudi Arabian courts, the petitioners were the ones seeking

to hold Saudi Aramco liable—and those proceedings were based on the 1949 deed.

          Recognizing this problem, the petitioners argue that “Aramco and Saudi Aramco”

have sought indemnity from the petitioners in the past for “harm, encumbrances, or

damages they do to the land or third-party adjacent lands.” (Dkt. 119 at p. 21) The

petitioners point to letters in the record that they claim show that Aramco and Saudi

Aramco “have been sued in Saudi Courts for damages” in the past and have asked the

petitioners “to pay for damages and indemnify them, or defend them in Saudi Court.”

(Dkt. 119 at p. 21; Dkt. 121-2) However, the letters provided by the petitioners do not

show that anyone, much less Aramco or Saudi Aramco specifically, ever invoked the

1933 agreement against them; when the letters requested indemnification, they did so

pursuant to the 1949 deed. (Dkt. 121-2 at pp. 7, 29, 31) The 1933 agreement did not even

contain any provisions addressing indemnification of SoCal, the Government, or their

successors by landowners. (Dkt. 77-1) The petitioners’ equitable estoppel argument, in

other words, is a recasting of their already-rejected argument that the 1949 deed

incorporated the 1933 agreement by reference. Accordingly, the Court will not apply

equitable estoppel to allow the petitioners to invoke the arbitration provisions of the 1933

agreement.




19 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 20 of 25




                iii.   Third-party beneficiary

          The petitioners next argue that they can enforce the arbitration provisions of the

1933 agreement using the third-party beneficiary doctrine. (Dkt. 119 at pp. 21–22) The

Court also finds this argument unpersuasive.

          “Parties are presumed to be contracting for themselves only. This presumption

may be overcome only if the intent to make someone a third-party beneficiary is clearly

written or evidenced in the contract.” Bridas, 345 F.3d at 362 (citation and quotation

marks omitted). Texas third-party beneficiary law comports with the Fifth Circuit’s

general statement in Bridas:

             Like other contracts, arbitration agreements may also be enforced by third-
             party beneficiaries, so long as the parties to the contract intended to secure a
             benefit to that third party and entered into the contract directly for the third
             party’s benefit. The benefit must be more than incidental, and the contracting
             parties’ intent to confer a direct benefit to a third party must be clearly and
             fully spelled out or enforcement by the third party must be denied. Whether the
             third party intended or expected to benefit from the contract is irrelevant,
             because only the intention of the contracting parties in this respect is of
             controlling importance.
             Jody James Farms, 547 S.W.3d at 635 (footnotes and quotation marks
             omitted).

          The petitioners do not specify any language in the 1933 agreement indicating that

the Government and SoCal entered into the 1933 agreement directly for the petitioners’

benefit, and the Court can find no such language on its own. The provisions of Article 25

regarding the acquisition of surface rights did nothing more than allocate the

responsibilities for such acquisition between the Government and SoCal; they did not, for

instance, “identify a specific sum which the [Government and SoCal were to] pay to a

certain person or entity” or “illustrate a clear intent to repay a debt owed[,]” so they


20 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 21 of 25




cannot rebut the presumption that the Government and SoCal contracted for themselves

only. Tawes v. Barnes, 340 S.W.3d 419, 426–29 (Tex. 2011) (“The [oil and gas

operating] Agreements demonstrate that the clear intent of the signatories thereto was to

allocate responsibilities for the payment of operating expenses for the specific purpose of

maintaining each . . . lease, not to directly benefit [a nonsignatory lessor who was

claiming third-party beneficiary status].”); see also Brown v. Fullenweider, 52 S.W.3d

169, 170 (Tex. 2001) (holding that a decree of divorce was not a third-party beneficiary

agreement in favor of one party’s attorney because the decree did not name the attorney

and merely allocated responsibility for the payment of his fees, along with other financial

obligations, between the parties). At best, the petitioners were incidental beneficiaries of

the 1933 agreement, which does not entitle them to utilize the third-party beneficiary

doctrine.

                 iv.    Derivative claims

          Finally, the petitioners argue that they can enforce the arbitration provisions of the

1933 agreement because their claims are derivative of the Government’s rights. (Dkt. 119

at pp. 22–23) For this proposition, the petitioners cite Labatt, in which the Texas

Supreme Court held that wrongful death beneficiaries are bound by a decedent’s

agreement to arbitrate because the beneficiaries “stand in [the decedent’s] legal shoes[.]”

Labatt, 279 S.W.3d at 645–47.

          The Court disagrees with petitioners’ argument. The principle established by

Labatt is not applicable under the facts of this case. The Texas wrongful-death statutes

provide a “right of statutory beneficiaries to maintain a wrongful death action [that] is


21 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 22 of 25




entirely derivative of the decedent’s right to have sued for his own injuries immediately

prior to his death.” Id. at 644. By contrast, the petitioners’ claims were in no way

derivative of any claimed right of the Government to sue for unpaid rent. To the contrary,

the petitioners have consistently argued that they, and not the Government, own the land

discussed in the 1949 deed. In fact, the reason the petitioners initiated this arbitration in

the first place was to circumvent the findings of a Saudi Legal Committee and the

President of the Council of Ministers that the Government owns the land at issue. (Dkt.

111-1 at pp. 13–14, 243–44, 296–97) Under these facts, the petitioners cannot use Labatt

to establish an agreement to arbitrate.

          There was no agreement to arbitrate between the petitioners and Saudi Aramco.

Accordingly, under Article V(2) of the Convention, the Court refuses to confirm the

petitioners’ arbitration award.

          B. The Court will not confirm the petitioners’ award because the question of
             whether the 1949 deed memorialized a lease or a sale fell outside the scope
             of the arbitration clause invoked by the petitioners.

          A second ground for refusing to confirm an award under the Convention is listed

in Article V(1)(c). Under Article V(1)(c), a court may refuse to confirm an award upon

“proof that . . . [t]he award deals with a difference not contemplated by or not falling

within the terms of the submission to arbitration, or it contains decisions on matters

beyond the scope of the submission to arbitration[.]” See 21 U.S.T. 2520. That ground

applies here.

          As Judge White found in the California case, the scope of the 1933 agreement

“was limited to the grant of rights in the extraction of hydrocarbons on public and private


22 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 23 of 25




lands as granted by the Kingdom of Saudi Arabia.” Chevron, 2019 WL 4729467 at *7.

The 1933 agreement’s arbitration clause “does not purport to cover a dispute concerning

money allegedly owed under a deed transferring private rights and the title of land to

another party.” Id. The Court agrees with Judge White. The question of whether the 1949

deed memorialized a lease or a sale fell outside the scope of the 1933 agreement’s

arbitration provisions. Accordingly, under Article V(1)(c) of the Convention, the Court

refuses to confirm the petitioners’ arbitration award.

          C. The Court will not confirm the petitioners’ award because the IAC
             proceeding did not conform to the procedures outlined in the arbitration
             clause invoked by the petitioners.

          A third ground for refusing to confirm an award under the Convention is listed in

Article V(1)(d). Under Article V(1)(d), a court may refuse to confirm an award upon

“proof that . . . [t]he composition of the arbitral authority or the arbitral procedure was

not in accordance with the agreement of the parties[.]” See 21 U.S.T. 2520. That ground

applies here.

          The arbitration provisions of the 1933 agreement explicitly set out an ad hoc

process whereby:

                the issue shall be referred to two arbitrators with each party appointing one
                of the two arbitrators and with the two arbitrators appointing an umpire
                prior to proceeding to arbitration. Each party shall appoint its arbitrator
                within thirty days of the date of the application made to it in writing by the
                other party. Should the two arbitrators fail to appoint the umpire, then the
                Government and the Company shall at that point appoint an umpire by
                consent and should both of them fail to agree, then they should apply to the
                President of the Permanent International Court of Justice to appoint an
                umpire. The award passed by the two arbitrators in the case shall be final.
                However, if they failed to agree, then the award of the arbitrators in the



23 / 25
    Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 24 of 25




                case shall be final.7 As regards the place of arbitration, the two parties shall
                agree on it and if they failed to agree to that then it shall be in the Hague
                (Holland).
                Dkt. 77-1 at pp. 16–17.

          As Judge White succinctly found in the California case, “[n]one of these

procedures were followed as required.” Chevron, 2019 WL 4729467 at *6. Instead of

pursuing an ad hoc arbitration in Holland, the petitioners unilaterally commenced an

institutional arbitration in Egypt through the IAC over the objections of all of the

respondents, including Saudi Aramco. Id. The makeup of the arbitral panel did not

conform to the requirements of the arbitration clause, as the arbitrators and umpire were

not properly selected; “[t]here were multiple resignations of appointed arbitrators, some

in protest of the proceedings, and a rotating cast of arbitrators filled the positions vacated

by others.” Id. Most alarmingly of all, the tribunal issued an opinion holding that it lacked

jurisdiction over the dispute, then, with different members, reopened the arbitration and

issued a second opinion holding not only that it had jurisdiction but that the petitioners

were entitled to $18 billion. Id. The record in this case supports every one of Judge

White’s findings under Article V(1)(d) in the California case, and this Court seconds

those findings.

          The IAC proceeding did not conform to the procedures outlined in the 1933

agreement’s arbitration provisions. Accordingly, under Article V(1)(d) of the

Convention, the Court refuses to confirm the petitioners’ arbitration award.



7
 As previously noted, it seems that the phrase “award of the arbitrators” in this sentence should
read “award of the umpire.”


24 / 25
   Case 4:18-cv-01807 Document 133 Filed on 11/17/20 in TXSD Page 25 of 25




                                     CONCLUSION

          The Court will not confirm the petitioners’ arbitration award under Articles

V(1)(c), V(1)(d), and V(2) of the Convention, irrespective of whether the respondent is

Saudi Aramco or any other party. The petitioners’ motion to confirm their award (Dkt.

108) is DENIED, and this matter is DISMISSED. All other motions are denied as moot.

The Court will issue a final judgment simultaneously with this opinion.

          SIGNED at Houston, Texas, this 17th day of November, 2020.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




25 / 25
